LYNCH, J.
The facts being undisputed, the defendant rests ■ his case solely upon the contention that the plaintiff is not the' real party in interest, and therefore cannot bring suit on the bill of exchange which he now holds. Before the plaintiff is entitled to judgment he must show that the legal title to the instrument upon which he sues is in him, and that the defendant is the debtor under said instrument, and that payment upon the same by this defendant dischárges him from further liability thereunder. The facts establishing these elements of the plaintiff’s case are conceded by the parties herein, and it is no concern of the court, or the debtor, for that matter, how the person holding the legal title acquired it, or whether he. paid value therefor or not. Wies v. Levy, 106 App. Div. 500, 94 N. Y. Supp. 857. Mere motive in enforcing the claim or making, the transfer which vests legal title in the party seeking to enforce the claim is of no consequence, as it rests upon the obligation of the debtor to pay. Morris v. Tuthiel, 72 N. Y. 575. It is sufficient to make the plaintiff the real party in interest if he had the legal title, either by written transfer or delivery, whatever may be the equities between him and his assignor. Hays v. Hathorn, 74 N. Y. 489. I am therefore of the opinion that the law of this state now holds that a person to whom a bill of exchange has been properly indorsed Mter maturity and without consideration, for the sole purpose - of bringing suit thereon, is the real party in interest under section 449 of the Code, and is entitled to bring suit against the' debtor thereon. Sheridan v. Mayor, etc., of New York, 68 N. Y. 30. It is true that the defendant has presented authorities to the court which indicate *1055a different rule. However, I do not believe that the facts upon which those cases are founded are similar to the one at bar, and must be distinguished.
Judgment, therefore, for plaintiff for the sum of $1,339.03.